                       UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF MICHIGAN


In Re:                                               Case No. 20-32107-JDA

Calvin J. Ferrell,                                   Chapter 13

            Debtor.                                  Judge Joel D. Applebaum
__________________________________/


WITHDRAWAL OF DOCUMENT #43 NOTICE OF APPEARANCE
       AND REQUEST FOR SERVICE OF NOTICE

         The Notice of Appearance and Request for Service of Notice filed

as PACER Document #43 on June 23, 2020, is hereby withdrawn as it

was filed in error.



                                          Respectfully submitted,

                                          DANA NESSEL
                                          Attorney General

                                          /s/ Katherine C. Kerwin
                                          Katherine C. Kerwin (P73070)
                                          Assistant Attorney General
                                          Cadillac Place Building
                                          3030 W. Grand Blvd., Ste. 10-200
                                          Detroit, MI 48202
                                          Telephone: (313) 456-0140
                                          E-mail: kerwink@michgan.gov

Dated: June 23, 2021




                                               1

  20-32107-jda       Doc 45   Filed 06/23/21       Entered 06/23/21 11:18:29   Page 1 of 1
